 



[Translation]



Woori Bank must explain the material contents hereof to the Borrower, and
deliver the General Terms and Conditions for Bank Credit Transactions and a copy
of this Credit Facility Agreement to the Borrower.
Credit Facility Agreement
(For Corporate Borrower)

     
To: Woori Bank
  Date: March 30, 2007



                  Borrower:   Amkor Technology Korea, Inc. ((seal))        
Representative Director Kyu-Hyun Kim
 
      /s/ KYU-HYUN KIM    
 
                Address:   280-8, Sungsoo-dong 2-ga, Sungdong-gu         Seoul

      
      



Seal Authenticity
Verification
 
(seal affixed)


The Borrower hereby acknowledges and agrees that, in entering into a transaction
with Woori Bank (the “Bank”) as contemplated by the terms of this credit
facility agreement, the “Bank Credit Transaction Basic Terms and Conditions (For
Corporate Borrower)” shall apply, and hereby also agree to the following terms:
Article 1. Transaction Terms
The terms of the transaction are as follows:

Classification of Credit Facility (Credit Type)     Foreign Currency Loan  
Transaction Category   o credit line § separate
credit
 
                 
Amount of Credit Facility (Limit)
    USD 300,000,000            
 
                 
Drawdown Date
    April 5, 2007       Maturity Date   April 5, 2014
 
                  Interest Rate     [Intentionally deleted]       (base rate
applicable to USD credit facility + 0.5%)
 
                  Default Interest Rate (Article 3, Section 5 of the Bank Credit
Transaction Basic Terms and Conditions is applicable)     Less than 3 months:
17% p.a.
3 months or more: 19% p.a.
 
                  Calculation of     Calculated on a daily basis based on
365 days a year (provided

Woori Bank

 



--------------------------------------------------------------------------------



 



Interest     that, in foreign exchange transactions, the international practice,
commercial business practice, etc. shall be followed)                    
 
                 
[intentionally deleted]
                                     
[intentionally deleted]
                                      Prepayment Fees     [intentionally
deleted]           [intentionally deleted]                           Loan
denominated in a foreign currency: 0.5%, if the remaining period is shorter than
1 year; and 1.0%, if the remaining period is 1 year or longer.                  
  Drawdown     Drawdown of the entire amount on the drawdown date.              
      Repayment Method     There will be a grace period of 0 years 0 months from
the drawdown date, and the repayment shall be made in installments of every
three (3) months, the first installment of which shall be repaid on July 5,
2007.                     Interest Payment Dates and Method     The first
interest payment shall be made on or prior to the date falling three (3) months
from the drawdown date, and the interest thereafter shall be made within three
(3) months from the date falling one (1) day after the end of the previous
interest period.                    
[intentionally deleted]
                 

Article 2. Default Interest

  (1)   As to any due but unpaid interest, installment payment of principal, and
installment payment of principal and interest, a default interest thereof shall
be paid immediately.     (2)   If there is a failure to satisfy the debt on the
maturity date or the loan becomes accelerated pursuant to Article 7 of General
Terms and Conditions for Bank Credit Transactions, a default interest shall be
paid immediately as to the outstanding credit facility amount.     (3)  
[intentionally deleted]

Article 3. Determination of Total Amount of Loan and Notification of Installment
Repayment Schedule

  (1)   [intentionally deleted]     (2)   In case of any credit facility to be
repaid in installments except for either loans based on regular installment
savings (jeokkeum in Korean) or grants, the Bank shall prepare and notify the
obligors of a schedule for the repayment in installments of the fixed total debt
amount.

Woori Bank

 



--------------------------------------------------------------------------------



 



Article 4. [intentionally deleted]
Article 5. [intentionally deleted]
Article 6. [intentionally deleted]
Article 7. [intentionally deleted]
Article 8. [intentionally deleted]
Article 9. Prepayment Fees

  (1)   If the Borrower prepays the loan provided by the Bank prior to the
agreed maturity date (including, if the maturity is extended, the maturity date
as extended; hereinbelow the same), the Borrower shall pay the Bank the
prepayment fees as set forth in Section 9(2) below.     (2)   The prepayment
fees shall be an amount equal to the Prepaid Amount multiplied by the applicable
prepayment fee rate as set forth in Article 1, and the Prepaid Amount, etc.
shall be calculated as follows:

  .   “Prepaid Amount” shall mean an amount of the loan prepaid prior to the
agreed due date or, in case of a loan to be repaid in installments, an amount of
the loan prepaid prior to the due date of any installment repayment.     ‚.  
“Remaining Period” shall mean a period from the date of prepayment to the agreed
due date or, in case of a loan to be repaid in installments, the Remaining
Period shall be calculated with respect to each scheduled installment repayment,
and, in case of prepayment of a loan in part, the prepayment shall be applied in
the order of the installment payments of which the due date comes first.     ƒ.
  [intentionally deleted]     „.   [intentionally deleted]

  (3)   In any of the following cases, the prepayment fees shall be exempted:

  .   If the Remaining Period is less than 1 month;     ‚.   If the Bank
collects the loan prior to the maturity date for the reason of acceleration or
otherwise as set forth in the “General Terms and Conditions for Bank Credit
Transactions”;     ƒ.   If the Borrower is a company subject to workout or
restructuring proceedings and the prepayment is made upon agreement with the
Bank;

Woori Bank

 



--------------------------------------------------------------------------------



 



  „.   If an outside source loan, however, excluding a credit line loan
(including a passbook loan), consumer financing, and a loan subject to the limit
of a maximum amount;     ….   If a floating P-Rate loan is prepaid within
1 month from the interest rate change date due to the increase of P-Rate; and  
  †.   If the amount of the credit facility does not exceed the amount of
deposits in a savings account or a regular installment savings account with the
Bank, a beneficiary certificate of the Bank or financial receivables that could
be utilized as security.

Article 10. Stamp Tax

  (1)   The Borrower shall be responsible for all stamp taxes relating to this
Agreement.     (2)   If the Bank pays on behalf of the Borrower any stamp tax
payable by the Borrower under Section 10(1) above, the Borrower shall promptly
repay the Bank such stamp tax amount pursuant to Article 4 of the Bank Credit
Transaction Basic Terms and Conditions.

Article 11. [intentionally deleted]
Article 12. Currency and Exchange Rate
The principal and interest of a foreign-currency denominated loan may be repaid
in the foreign currency in which the loan was extended or Korea Won, and in case
of repayment in Korean Won, an applicable exchange rate shall be the telegraphic
transfer selling rate to the customers as of the date of repayment.
Article 13. Security; Insurance
Unless otherwise expressly communicated by the Bank, the Borrower shall grant to
the Bank the facilities constructed or installed with the funds from the credit
facility extended hereby, together with the land and buildings at which they are
established and other facilities inside of them, as security in favor of the
Bank, and if requested by the Bank, the Borrower shall subscribe to insurance in
such types and amounts as agreed to by the Bank and shall grant a pledge over
the rights to claim the insurance proceeds in favor of the Bank.
Article 14. [intentionally deleted]
Article 15. [intentionally deleted]
Article 16. Submission of Materials, etc.
Woori Bank

 



--------------------------------------------------------------------------------



 



  (1)   The Borrower shall submit to the Bank the following materials which are
requested to be periodically submitted pursuant to Sections 17 and 19 of General
Terms and Conditions for Bank Credit Transactions, and, at the request of the
Bank, submit any other materials necessary for the post-drawdown supervision of
the credit facility:

  1.   Every quarter: a value added tax report, a total balance schedule, a
table of status of liabilities, a list of buyers, and a table of estimated sales
per goods, etc.;     2.   Every half year: a semi-annual financial statement, a
value added tax report, a total balance schedule, a table of status of
liabilities, a list of buyers, and a table of estimated sales per goods, etc.;  
  3.   Every year: an audit report prepared by a CPA (final financial
statements), consolidated financial statements, corporate registry extracts,
business registration certificate, a shareholder registry, articles of
incorporation, a summary sheet of earned income taxes withheld, business plan, a
projected financial statements (for 3 years), information on major business
partners, copies of various permits, approvals and documents relating to
certified technology (KS, ISO, patent, etc.), a confirmation letter on labor
disputes, other operating manuals for goods, reference materials regarding the
Borrower’s industry, etc.; and     4.   At any time: a total balance schedule, a
table of status of liabilities, document confirming use of proceeds, etc.

  (2)   The Borrower shall, at the request of the Bank, submit to the Bank the
following materials which the Bank, at the time of evaluating the credit
standing of the Borrower, requests for the purpose of understanding the
Borrower’s status of foreign exchange risks and its management thereof:

  1.   Status of management system on FX risks and rules on management of FX
risks;     2.   Status of procurement, and use/operation, of foreign currency
funds; and
    3.   Status of transactions of foreign-currency denominated derivatives.

Article 17. Other Special Agreement
If there is any conflict or discrepancy between the Korean version of this
Agreement and the English version of this Agreement, the Korean version of this
Agreement shall prevail.
    Borrower     Amkor Technology Korea, Inc.,
Representative Director Kyu-Hyun Kim
/s/ KYU-HYUN KIM ((seal))
280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul

The Borrower has received the Bank Credit Transaction Basic Terms and Conditions
and a copy of this Agreement, and have been sufficient explained of, and
understands, the material contents thereof.
    Borrower     Amkor Technology Korea, Inc.,
Representative Director
/s/ KYU-HYUN KIM ((seal))
280-8, Sungsoo-dong 2-ga, Sungdong-gu, Seoul

Woori Bank

 